In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Lerner, J.), dated January 4, 1988, which granted a motion by the defendant Jamaica Buses, Inc., for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiff Jules A. Kaplan was injured when the motorcycle he was driving allegedly hit a hole or depression in a bus stop used by the respondent Jamaica Buses, Inc. He and his wife brought suit against, inter alia, the respondent Jamaica Buses, Inc., and the City of New York. Care and repair of the city street upon which the bus stop was located is a duty and responsibility of the City of New York (see, Feintuch v New York City Tr. Auth., NYU, July 31, 1986, at 12, col 1). There has been nothing shown by the plaintiffs in opposition to the respondent’s motion, nor anything that we can discern, which shifted this duty to the respondent. Kunzeman, J. P., Rubin, Eiber and Rosenblatt, JJ., concur.